Case 1:18-cr-00259-PKC Document 330 Filed 02/09/21 Page 1 of 3

Gerald J, Di Chiara, Esq.
Attorney at Law
585 Stewart Avenue, L-16
Garden City, N.Y, 11530
(212)679-1958

Laura Di Chiara, Esq.

Application hepepy 7, 202!

U.S. District Court So Ordered: Jo

Honorable Judge Kevin P, Castel
Southern District of New York on. P. Kevih Castel, U.S.D.J,
500 Pearl Street

N.Y., N.Y 10007 oA _— g ~2./

Re: U.S, v. Gocha Zhvitiashvili
S118 Cr 259 (PHC)

  

 

Dear Judge Castel,

Based upon a letter application, by counsel, on March 19, 2019, the Court
authorized 10 additional hours of billing time for my associate, Laura Di Chiara above
the initial 10 hours provided. Due to an oversight she has exhausted ap imately 19
hours, rather than the 10 hours granted by the Court on March 19, 201 ce therefore (COL
respectfully request that the Court authorize 10 additional hours to Laura Di Chiara, nunc
pro tune to March 19, 2020. We have represented Mr. Zhvitiashvili since May 7, 2018,
almost 3 years. } TT

Her assistance was and is necessary and cost effective since she is billed at a
lower rate. Among the many services provided, she has filled the role and is serving as a
connection and conduit for requests by client to Pre Trial Services and the Court,
Department of Customs and Border Protection, obtained extensive medical records od
client and reviewed them, and assists in whatever research is needed.

The representation took on an added dimension when related charges were filed in
the State Court of New Jersey which involved coordination with the SDNY US
Attorney’s Office Due to my continued representation of Mr. Gocha Zhvitiashvili it 1s
also respectfully requested that an additional 10 hours billing time be authorized, to allow

her to continue assisting in the representation of Mr. Zhvitiashvili. |
_

es

 
